Title: From George Washington to Brigadier General William Maxwell, 18 April 1779
From: Washington, George
To: Maxwell, William



Sir
Head Quarters Middlebrook 18th April 1779.

I was duly favored with your letter of yesterday.
The six soldiers, who were of the party that have deserted, and which you have secured—should be immediately tryed by a court martial. The circumstance of a plan to carry off the guard, besides the attempt to desert, is of itself sufficient to direct the most examplary punishment, to prevent offences of a like nature from gaining ground.
The sooner too it is inflicted the more forcible and permanent will be the effect; by connecting the punishment with the crime while the latter is recent in the minds of the soldiery.
This spirit of desertion which of late has made its appearance in some extraordinary instances, seems to have its source in corruptions artfully introduced by the enemy. The officer therefore cannot be too watchful of the company with whom the soldier spends his time—and the character of the houses where he associates—It is to be presumed that from these he receives the promises or the gold which tempts him to desert. An evil so alarming cannot be too seriously attended to—Strict discipline frequent roll calls—an eye over those who may have been in foreign service, and now in ours; and to all strangers who under any pretence whatsoever mix with the soldiery—In short more than common care, or common precautions should be practiced on the present occasion to discover the encouragers and prevent its further operation.
As soon as the court-martial have given in there sentence—you will transmit it, that immediate and necessary measures may be taken should theirs be capital convictions.
inclosed you have the general orders of yesterday which you will see properly executed &c.
You will upon receipt [of] this put your brigade in the most perfect condition to move at the shortest notice.
Gen: Thompson has obtain’d my permission to take into New-York six or eight barrels of flour you will direct these from your commissary, and that it be regularly charged by the commissary of prisoners.
A Mrs Mercer, in New-York, whose husband is in our service, is desirous of seeing him, and has through Gen. Thompson solicited my leave for this purpose—you will therefore, should she be permitted to come out, suffer her to proceed on her journey to the southward where her husband is. I am Sir &.
G.W.
